Case 1:19-cv-00147-JEJ-EBC Document1 Filed 01/24/19 Page 1of8

UNITED STATES Dist e2ze7T  CourT

 

Fak THE

 

MEZDOQLE DP£LELETCT OF PENS! VANTA

 

 

DEitMautaas LARELL blade,
Pd

 

 

PELALATIFFE »

 

 

aff Wy i CASE Motor} Ged-lik] — wn |

 

 

 

 

UNPRES SIGS OF AMER Oy aj
DEFEN DAN Ze

 

 

 

 

 

 

 

 

 

| | fee. Tie. WtolAriom of Ceerarn COnsfeTuLienAal. AICMTE 0.

[1.2.. fe. mroole DOrsrercr. of. Pens yl vata £6 Au. APPROPRIATE

Le MWIMOER.. BIVENS..a Fax. Uiktowp NaAetO Ab&uTs Fansreal BUREAU
OF MARCOTTLS , VO2. theSe 2EBMIGH), Nau pay sd. Feoseal OfEicrals |

 

 

 

 

pe || EOE MOR 2B Ue Sel SECTION 1291 Mb) (2). Bélausté £7 £5 WHekE_-
- |TWE.. EVENT. GIVING  Rrsé. fo. furs Charm OCCURRED ee |
oe 30 PLAINILEE. DEOMI RAS. SARE b/ARO, FE. AND WAS AT ALL TEMES.
Ho |MENTEONED. AERETN A FRISOMER. OF THE pAZODLE DxestTerer Of Penns7

. ce {| Ie... ME. Cees Tony OF THE USP LEAS BURG DEPARTOIENT OF CORRECTION +. _.
' vee LL WE £8. CuReintlhy. CONFINED IM. USP. Léblts BURG. PO, Box 1000. léwrsBurb,
oe | PA SPBBZ 9 .

; cent wo — .
 

Case 1:19-cv-00147-JEJ-EBC Document1 Filed 01/24/19 Page 2 of 8

went Lidell DAM TAS

 

 

1. Détlinu Dant, bleedin Davvero 7. EBRERT 1s THe bIARDEN OF |

 

USL LEC TS BURG Pkrsane HE £9 LEGAUY RESsPansITRLE FoR The |

 

OfénAT ran OF USP LipltsBidkl Parsanst AND For THE bWlelfarR€ OF |

 

THe. INMATES in SHS FRISON 2

 

 

| 52 DEFENOANT  LuesTinan?r TROUTMAN. 25. A FEDERAL LUELTENANT OF
At USP désirshukG  Pescan blo, AT All Tt €S MENTIONED £4 THis |

 

COMMATINT HELO hank AS A LUELTENANT ANO WAS ASSTOMED Fo |

 

 

UEP LEWIS RURG PRESINe _

 

 

 

| ae DEF EnDanT b+ MAUBERT ts A FébbRAL OF FICER OF THE USP _

 

 

|| Fer sane

HELD Rawk ASA OF F£CER. ANQ. t/AS. ASSIONEO To USP LEWISBURG __

 

 

Z_DEFENDAM! Dk. Enzek Chek 1 PsycdoGrsf 28. A. Psveolacsst {|

 

| £0. tars ComplarnT, HELD Rank as tHerk/ PsycoloGest. 1 OFFICER AND.
|| WAS ASS£6NEO 10. USP LEWISBURG PRISON 6

Gh rete Of THE USP LEWESBURG. FPatson blHO, AT All Farr€s.. MENT roNED.

 

AL 8 «+. EACH. DEFENOANT zs SUEO InotvtOUAlls AwO. IN Azslor HER] oe

 

llocfenoanr MTeA UNdeR ThE ColoR of LAW. -

||OF Dépeesston . Se. I Sfaaveo. CurrrvG. mye Leer Fereaan 10 THE Potwe £ Hao |
11 Sleod. ComrnG. out of tty WounwD. Al. Down rity _LeFr_Are. AT Thrs Pernt © 1

| Laedl. blag #Y6Y99- 379 was. HAvetNe Sueerae. ThouGgats. as well as Feels -

OFFICIAL. CAPACLIOY «© AT ALL Toes. MEntTIon. £00. Tits. CoomPlALnT tach

9. ON January 3,209 Rermece © pe TheouGH 7248 pra. rt reeare Dinentkay—— |

STARTED. FéELING LIGAT. HEADED. AN Having more THovGArs OF SuEecro€, $O |

 

 

 
 

Case 1:19-cv-00147-JEJ-EBC Document1 Filed 01/24/19 Page 3 of 8

&S%aPE OQ. Fak RANG OF Ficte. €.WAdBtRT, AN tw ForRMED Hxe9 SHOWING |

 

(aay Lf HAD A 2 4, a”

 

f_WWAS STIiM FEELING SdbCipAL bere CHowHTs OF ktisue marselF Aw Neen |

 

Le FAK Walt THWE PsvlaloGmw7 « At TWaf Pazar Hs tooktep At Tite Four Cus

 

¢; A

 

{| 70. NOZZLE THE. Liketenant Teactran ble Carté on THE RanGt Te took |

#

{ALLY INTURIES 2 ALTER HE look DAT. nt9 ANTURLES SEEIMG THE SERLOERES

 

ALSeen Ae MMeerlal muese, Aftée tis £ was EsCaRTED fe THE Shavlée _

Of fHé £880. HE Pellén me Out Tae Célt 120 2n O-Black To Bt Sten |
1 BY. THE MURSE, I bas EsCorTEO To THE FRONT OF THE RANGE: AEtEb BEINC |

 

 

10.WALl Ant BE S6EN BY. Soméone feo @srloloGY Dépaet ment, 30 Miyutes
pon vn (ATER OR ENEGK Chet Psy Calocist. Crrae Dewin An Séen My tudTueles._
pee et A. LMM SF DEM OMIRAL LARELL bWIARD EXPtarnO FH At £ bias LsGHT HEADED.
| _ SHE. FOENTE F x60. .TME SERFOUSNESS.. OF TBE S£TUATION., PR ENTGR THEM

 

JAM Have LWE OF FacéR WALK By Every 30 minvrés, Bétase SHE WAS wot |
\1 7210. HER.FF SHE DIO. Tears. SHE boul. NEGLECT. ME OF MenTAl HEALTH

|| A AMENT  Meraebditeh was. Ataunh. EBi%0pt4 on Tanvsey3,70/9, |

SALO_ THE OLA THING.SHE Could Da WAS. SEND me Back fo my Cell, .

GOING. Fe. Far ME In SUEC&LOE bdatth FoR CurtrnG_tarsélf, SO, Lf.

ATTENTION ) AFTER. fF STL ED. Mrs. SHE walked. OF fue. Fest FloeR. SHovlée.

AETER DR ENTGK. HBO Leér_, Luertenautl ThouTMAN An ANOTHER UN- |

 

|{7%A6.. Mel ShowlMe THRouGw akon Hrs Pult-over. JSaAcKEL Say tug Thar f Was.

knelt LUM Tenant Name Cauvar Recall. WALKED £M Tue. SHOW te, ATS MACE

Bae. Flaced. 2m AMBALATORY RESTRBINTS $0. L AskED LUELTENANT ThouTMAN

 

| Way 7. AE. Cb hag Oe LO. 044 MENTAL. Dron OeERS , WEI. heEsraenrn7s blouvll BE

Jue. Cécy QM. xvuew  cuformco THE LYCLTENANT Teoul tian THAT IF

 

}ME.. 2LACEO ME IN Amaularory. RESTRALATS FoR AY Des eROERS THAT, THAT

jl atevlo. 86. Cruel An unusual PunesHragwre AFTER L 1tno€ Wt SATEMENT

 

| 78. FUE ME. Lo. ABulAatoRny RESTRAINTS... Stav€O Fn AmBbulAroey

To. tuézTEnan!l TRouTMAN HE. WlalR€O_OFF Je Co _Aw C60 wa Tear RADY |

| RESTRALNIS , dF IAS. SIRLPED. OF M1. OLGneTy An ClorminG Ad foRceO
(2)

 

 

 
 

Case 1:19-cv-00147-JEJ-EBC Document1 Filed 01/24/19 Page 4 of 8

Za__blewe Paoce Cotwine foe + Pave blHz0A Pes Tie IN ME. |

 

SULEERING ADQDETIONAL LN TuURLES Fo Bat ptr WRIST ay Born _|

 

 

ANKLES, RZEHT NO f. HAVE NMERVE DArIACE IN Ror OF My
WeRrsT AS bE AS Bord of pty ANKLES Do fo me Being zw |

 

ALIBOLAIORS RESTRAINTS . LAY CanstiTuttanAl REGHTS bBIERE VIolATED

 

BECAUSE Lf wtas. WOT. Placéa fn SuelzOl b/av an OR WATCHED BY

 

| Psy teloGss? STAPP ss

 

RESTRALNTS.. AFTER STATING AN SHablinG SuéeCzDAad ATrepr_£Nn
|WAICH. HAD. A ConStrTUrtenAl er¢Hut ta Do MA BY THE Parsons

 

| Le. Lid _ DEPENDANT. : Mave RetalzaZeD UNDER Tie stape Au Lolok oF
| Low By G1) By _ Pacsua 2 DémonTeav Lael! blakd £0 Anbu lates

Wactals JGNORENG. DEMONTRAY LaRELL blaRD Méntal HEALTH
THOUGHTS. Sign! AQVERSE ACT1ou” AS_KE explacuen Ceuel An Unusual. __|

 

 

 

 

 

 

 

 

 

 

ww. | Aamesunenr $3) tutee. 1s. A." Causal Cowmectszon —” fo kéeh DEMONTRAY.
_ WMkth. WARD An kesthasnis 4 DAMS. To KEP. Maca Phar Temes
. |FalznG..and To Covek up THERE CAUSE _AND Acrzen 2 _ _
eee : e PLINTEEE “DEmonreay. LAREN paket at _ Art. ga Loman Denbee
| OF _Stetous Thysteal InTury BY STAFF ble. MAKES COMMENTS ANO __
co Ackuowilelgé That t Have AMOTHER LAWSUET. EN « I Alt Den reo. _-
we | MENTAL HEALTH, 2 ACA DEN TEDONE On ONE Confeoetral city vlere |
coe enn nf | EY COLO GAET, FA DENLEO. PRESCRIBED MEOLCATION OR MED CATION.
| 00. HELP OE Coop€ bier. MY MENTAL HEALIN NEED, MY FooD An __
_.. | C64 £5 Caustswrls Starch, Z woulo likt€ fo TRANSFER Fors
Cie LMS. PACLLEIY AblAY.. Fors. Futnie R€TalLar ran tar Is CASED
a By ME. FeliwG a. Gerevance. 0k A. lawSucte Do To ty RIGHTS
| BELG VZGLATED. ae _
dP Wa Bemus tren oF C legal REMEOTES =
a. wn {f-Aabe PLASMTZFE. DEMENTEAS LAREML WARD. USEO. Tee PRISONER __.
ad
   

-EBC Document1 Filed 01/24/19 Page 5 of 8

Gere tANCE  Pealen Uh AVAZLABLE, AT _ Usp. & blrgQuRG Ta Tey

 

Awd Solve THe Problert » ON SBOWISA Prarwreek DErmonTRAy

 

Jaret! thar PeeséEnvTeéO Tue Faers. Rélarzneg 10. Tuts ComPlAainTs .

 

Oat OO WAV Gor 4 _keseause to Gesevance Flarwtstf

 

Demmovtear LAREL  ttARD. blAS SENT. _A RESPONSE. SAY £0G_. THAT THE. __

 

GereVANCe HAD BEEN DENLED + ON SOY\~ ION Freep Appeal

 

 

 

HE APPEALEO THE DENTAL OF THE GREIQGUANCE «

 

 

 

13. VeLetal (latas

 

 

 

 

 

tac PlasaT Lk DertanTRAy. LAreu WARD seeks BeeacH af Dury:

 

 

Br THE oF Fredals Thar Cawsp2Tr€O. MEGLIGENCE.. Ald THE DEFENDANTS:

 

Lwetrenanr Teovtman, WMaepen David Te €BkERT, CHELF/ fez caloGtst Dke _|

 

Ewrok , OFF rete €, HauBieRt All ARE IN VIelATILON OF THE ETa Arsen 0M

 

Laval An wuusual Puurshrsént, 18¢ AMeNOMeENt RG Ht. 1a Free peck),

 

TH AMENOMENT Dué Process To Be free OF GReSS PHystcal ABUSE

 

Ar tHe Habs. OF FEDERAL OFFTCALS,

 

 

 

(A ) UNIDENTIFED WrtN ESS . _

 

 

To = Turs  ComMPLaInT _ __

 

 

Dh Colbert

 

2. DO Tod i. Coane

 

 

din tin tina

3. Wa eodhman _

 

 

_2 The Com Pit on # Art 207/0-05-7 THE WhezTER. of Mre_Leaat. Lonelarat. -

 

,
4

fae _ Dénanteny Lake wWARe blue Fe IucanPervEent. 78 THe Caw Due}

 

fo _MEMTAaAl Healt Pasiaty, Al DUE fa, HAMOS BEING NERVE DAMAGED BY.)

 

Pes

 

PACED xn RESTRAINTS. AFTER ATTEMPTING SUECTOE » ZF DECLARE UNDER THE. |

 

Penalty of Peetury THAT THss StaTEENT £6 Tavé ANNO CokReCT UNDER _

 

ao L

(BuS.0.£/7¢46. ss. ee ee . SY

 

 

 

 

 

 

(s)
-EBC Document1 Filed 01/24/19 Page 6 of 8

 

 

V0, Pearie Foe RElrek

 

bluekeé Fore, Pl aint zk RESPECT FULL PRAYS. THAT

 

 

 

 

 

Hd, COMIPENSATORY DAMAGES. In THE AMQUNT.

 

o£ $0500pac°% AGAINST EACH DEFENDANT,

 

Jorn (L7 AMD. SERVERALS »

 

 

5. PUNITIVE DAMAGE IN THE AMOUNT. OF. .

 

 

$100,000 * AGAINST. EACH DEFENDANT,

 

lb. A Jury Teral. ON All ISSsues Terablé BY

 

UR fa a ne

 

 

 

 

(7. PIAL NTIFES Costs In THIS SUIT

 

 

18. ANY AQDZTIONAL RelreF THrs (ouRT ' |

 

 

Decms. Just PRroPer AND EQUITABLE.

 

 

DaTED: van 22,2019 _

 

 

 

RESPECT Fully SUBeraz TTED |

 

 

 

Demon TRAY Laee ll WARD

 

 

FO, Box 1009
LépizsBurRG, PA 17837 __

 

 

MERE FECATION

 

Tt Detlakt UNDER PenaAlT? of . FeasuRY THAT L aca_Th tnt. Petersout,

 

Ll Mave ReaD Tere Perztien. OR HAD TT RéaAp To. ME, AND Tac Istaamatup

 

an Thurs PeTilion ts. Teue ane GAREOT.T UNDERSTOOD THAT A _

 

|| false sravemend OF mareeral FACT May SERVE As Baszs FoR.
Way PecSECUT ICON.

 

 

 

(6) en

 

 
Daren Daw AL DNF

Document 1 Filed 01/24/19 Page 7 of 8

 

 

 

ee ~

 

STONATUR OF PErrrrqante

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- S@Gnature OF ATTORNEY
|

 

 

 

 

 

 
 

am
nd

wT are

tM

7015 1bbO 0000 9132 186i

 

 
